IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CALVIN FLOYD,                             : No. 21 EM 2022
                                          :
                   Petitioner             :
                                          :
                                          :
             v.                           :
                                          :
                                          :
PHILADELPHIA COURT OF COMMON              :
PLEAS,                                    :
                                          :
                   Respondent             :


                                   ORDER



PER CURIAM

     AND NOW, this 18th day of July, 2022, the Petition for Writ of Mandamus is

DENIED.